DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25, originally filed on 04/30/2018, are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As to claim 3, line(s) 3, the entire limitation "to estimate at least on prediction error" is a run–on sentence with no punctuation or conjunction to distinctively identify its clauses. Furthermore, it is unclear to what the limitation “estimate… on prediction error” does apply. 
As to claim(s) 12, 21, they are objected for the same deficiency. 
Claim 10, line(s) 5-6 set forth features that may or may not occur in the future. The term "capable of" indicates the lack of a positive recitation of the functionality that is recited for which a potential infringer would know with certainty whether or not he or she would be infringing the recited features. "Capable of" is merely a potential act that may or may not occur in the future. There is no positive recitation in claim 10 that the computer system actually performs a method. The claimed features are only passively recited and not positively recited as actual features within the body of the claim.
As to claim 19, it is objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, claim 10 recites a system, and claim recites 19 a computer program product (process, machine, manufacture = 2019 PEG Step 1 = yes) for estimating error in predictions from a data model, comprising: providing a first metric quantifying similarity of first data type entities; providing a second metric quantifying correlation of the first data type entities and second data type entities; developing a first model for predicting the second metric based on the first metric; and developing a second model to estimate error in the first model, wherein the second model takes into account one of the following: a number of entities used to predict a value of the second metric, a sum of at least one first metric value used to predict a value of the second metric, a number of metrics quantifying similarity of entities belonging to the first data type used to predict a value of the second metric, a variance or standard deviation in known values of the second metric used to predict a value of the second metric, and a weighted variance or weighted standard deviation in known values of the second metric used to predict a value of the second metric.
Step 2A, Prong One:
Claims 1, 10, and 19 are substantially drawn to mathematical concepts. As to the providing and developing limitations, they are used similarly to computations using math to do so. About developing models, the specification reads: "[0095]… at 406, a multiple linear regression model (i.e., first and second regression models) is developed. The combined disease similarity metrics program… may utilize… linear regression coefficients (i.e., first regression coefficients) to define an ensemble disease similarity metric (i.e., composite similarity metric) when multiple linear regression may be developed to determine G1 from the disease similarity metrics. The multiple linear regression model may further predict…". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two:
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
As to the computer; memories, processors; and storage medium, they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation.
Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Step 2A, Prong One:
Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1-25 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Claims 10-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claims 10 and 19, they claim a computer-readable tangible storage medium. Giving the claims their broadest reasonable interpretation, see MPEP § 2111; the claims are broad enough to include mediums both tangible and intangible, and therefore non-statutory. Examiner notes that a description or definition of "computer-readable tangible storage medium" is non-existent in the specification. ¶ [0112] reads "portable computer-readable tangible storage devices 920 such as a CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk or semiconductor storage device...", i.e. no definition of computer-readable tangible storage medium but mere examples of what computer-readable tangible storage medium could be.

Claim Rejections - 35 USC § 103
While the claimed subject matter is rejected under 112 as noted above, Examiner has applied prior art based on a good faith interpretation of the claimed language and delimited information provided in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-6, 9-15, and 18-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al., (Hu hereinafter), US Pat. Pub. No. 20160283679 (see IDS dated 04/30/2018), taken in view of Matthew Rabinowitz, (Rabinowitz hereinafter), US Pat. Pub. No. 20070027636 (see IDS dated 04/30/2018).
As to claim 1, Hu discloses a method… comprising the steps of: providing at least one first metric quantifying similarity of entities belonging to a first data type (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient… similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest. The set of population data includes, but is not limited to, a diagnosis, a lab result, a medication, a procedure, a hospitalization record, a response to a questionnaire, genetic information… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used”; ¶[0030], individual patient data, labs or diagnosis that indicates disease); providing a second metric quantifying correlation of entities belonging to the first data type (see ¶[0032] personalized risk factor profile for an individual is construed to be a metric quantifying correlation/comparison of entities, e.g., risk factors, to the first data type, e.g. target patient data) and entities belonging to a second data type (see ¶[0031], global risk profile for global population is construed to be a metric quantifying correlation of entities, e.g., risk factors, to a second data type, e.g. global population patient data; ¶[0021], global population patient data, genetics information); developing a first model for predicting the second metric based on the at least one first metric (see "[0038] For each patient, a logistic regression (LR) prediction model was dynamically trained using data from case and control patients that are clinically similar to the target patient based on the LSML similarity measure”; "[0033]… personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients")...
While Hu discloses developing a first model for predicting the second metric based on the at least one first metric, Hu fails to disclose for estimating error in predictions from a data model… and developing a second model to estimate error in the first model, wherein the second model takes into account at least one of the following: a number of entities used to predict a value of the second metric, a sum of at least one first metric value used to predict a value of the second metric, a number of metrics quantifying similarity of entities belonging to the first data type used to predict a value of the second metric, a variance or standard deviation in known values of the second metric used to predict a value of the second metric, and a weighted variance or weighted standard deviation in known values of the second metric used to predict a value of the second metric.
Rabinowitz discloses for estimating error in predictions from a data model… and developing a second model to estimate error in the first model (see "[0133]… system will examine the different modeling techniques and tuning parameters 608, and will select that modeling method and set of tuning parameters that maximizes the test metric. The system then performs refined tuning of the best regression model, using a more finely spaced grid, and for each set of tuning parameter values, determines the correlation with the test data. The set of tuning parameters is selected that produces the best value of the test metric. The system then determines 618 whether or not the test metric, such as the standard deviation of the prediction error, is below or below a selected threshold so that the prediction can be considered valid"), wherein the second model takes into account at least one of the following: (see "[0132] Many different metrics may be used to compare the model predictions with test data… standard deviation of the error is used")
Hu and Rabinowitz are analogous art because they are related to bioinformatics.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Rabinowitz with Hu, because Rabinowitz discloses "[0004]… making accurate predictions of phenotypic outcomes or phenotype susceptibilities for an individual given a set of genetic, phenotypic and or clinical information for the individual… building linear and nonlinear regression models that can predict phenotype accurately when there are many potential predictors compared to the number of measured outcomes, as is typical of genetic data", and as a result, Rabinowitz reports that "[0004]… the models are trained using convex optimization techniques to perform continuous subset selection of predictors so that one is guaranteed to find the globally optimal parameters for a particular set of data. This feature is particularly advantageous when the model may be complex and may contain many potential predictors such as genetic mutations or gene expression levels".
As to claim 2, Hu discloses using the first model to estimate a set of values for the second metric which are known (see "[0033]… personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients"); and Rabinowitz discloses determining a set E of error values comprised of a difference between actual and estimated values of the second metric (see "[0132] Many different metrics may be used to compare the model predictions with test data… correlation coefficient R between the predicted and measured outcomes ").
As to claim 3, Rabinowitz discloses training the second model using E; and using a trained version of the second model to estimate at least on prediction error for the first model (see "[0012]… data about a specific individual can be used to make predictions about said individual using a variety of mathematical models trained on aggregated data in a way that the model which shows the best accuracy can be utilized, where said individual's data is taken from a group consisting of said individual's genetic data, said individual's phenotypic data, and said individual's clinical data, and where said predictions concern topics taken from a group comprising said individual's phenotypes, phenotype susceptibilities, possible clinical outcomes, and combinations thereof… examine many or all of the different independent variable and dependant variable combinations in a given set of data, using multiple models and multiple tuning parameters, and then selects that combination of independent variables and dependant variables, that model and those tuning parameters that achieved the highest correlation coefficient with the test data for the purpose of making the best phenotypic predictions").
As to claim 4, Hu discloses the first data type comprises diseases (see ¶[0030], individual patient data, labs or diagnosis that indicates disease).
As to claim 5, Hu discloses the second data type comprises genes (see ¶[0021], global population patient data, genetics information).
As to claim 6, Rabinowitz discloses inferring a value of the second metric quantifying correlation of a first entity belonging to the first data type and a second entity belonging to the second data type by determining a set of entities of the first data type for which a value of the second metric quantifying correlation of an entity in the set of entities with the second entity is known (see '[0101] Consider modeling the phenotype for a subject i yi; with a linear function approximation: Yi=f(xi,b)=bTX;. First, estimate b by minimizing a cost function consisting of a I2 shrinkage function on the parameters') and a value of the at least one first metric quantifying similarity between the first entity and an entity in the set of entities equals or exceeds a threshold (see '[0102] The second term of the cost function minimizes the absolute value of the modeling errors, beyond the "insensitivity" threshold Ԑ').
As to claim 9, Hu discloses providing at least one additional metric quantifying similarity of entities belonging to the first data type (see "[0033]… extends the investigation and analysis of personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients"); and computing a composite similarity metric based on the at least one first metric and the at least one additional metric (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient. In general similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used"; "[0040]… Euclidean distance metric is used to select the K most similar patients for training").
Claims 10-15 and 18-24 are substantially similar in scope and spirit as claims 1-6 and 9. Therefore, the rejection of claims 1-6 and 9 is applied accordingly. Hu further discloses having a processor for executing stored instructions (fig. 3, item 302), memory (fig. 3, item 310) and storage medium (fig. 3, item 312).

Allowable Subject Matter 
Claims 7, 8, 16, 17, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While Lue Ping Zhao et al., "An object‐oriented regression for building disease predictive models with multiallelic HLA genes" (see IDS dated 04/30/2018), discloses a mathematical regression model (see page 317, last paragraph):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


A. Fokoue et al., "Predicting Drug-Drug Interactions Through Large-Scale Similarity-Based Link Prediction" (see IDS dated 04/30/2018), discloses a mathematical regression model (see page 784, next to last paragraph):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Roland Stoughton and Mattew J. Marton, US Pat. Pub. No. 20040091933 (see IDS dated 04/08/2021), discloses "[0116]… measure of profile similarity is the negative of the Euclidean distance, given by Equation 3… [0117] where k is a gene index that identifies a particular gene, where xik, xjk are the logarithms of the expression ratios between the perturbed and unperturbed (e.g. baseline) conditions for gene k in profiles i and j, respectively",
and Kenney Ng et al., "Personalized predictive modeling and risk factor identification using patient similarity", discloses "Abstract. Personalized predictive models are customized for an individual patient and trained using information from similar patients. Compared to global models trained on all patients, they have the potential to produce more accurate risk scores and capture more relevant risk factors for individual patients… an approach for building personalized predictive models and generating personalized risk factor profiles. A locally supervised metric learning (LSML) similarity measure is trained for diabetes onset and used to find clinically similar patients",
none of the references cited taken either alone or in combination and with the prior art of record disclose 
claims 7, 16, and 25, "adding… products of a value of the second metric correlating an entity… with the second entity and a value of the… first metric quantifying similarity between the first entity and the entity…",
and claims 8 and 17, "a predictive algorithm to infer… known value of the second metric multiple times using different values for the threshold; determining a prediction accuracy associated with different values for the threshold; and selecting a value of the threshold to maximize the prediction accuracy",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		5/25/2022Primary Examiner, Art Unit 2146